Citation Nr: 0412318	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a left ankle 
disability. 

4.  Entitlement to service connection for a left foot 
disability. 


REPRESENTATION

 veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 13, 1986 to July 
23, 1986.  He had service in the National Guard from May 1986 
to May 1987, and in the Naval Reserves from May 1987 to May 
1994.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 1999, September 
1999, March 2000, and October 2001 of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, 
which denied entitlement to service connection for a left 
hip, knee, ankle and foot disabilities.  In June 2000, this 
matter was transferred the RO in Los Angeles, California.  In 
October 2001, this matter was transferred to the RO in San 
Diego, California.    

In July 2003, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder.

In a July 2003 statement, the veteran raised the issue of 
entitlement to service connection for bilateral pes planus on 
the basis of aggravation.  A claim based on a new theory of 
entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  However, a claim based on 
a new diagnosis is a new claim.  Spencer v. Brown, 17 F.3d. 
368 (1994).  In the present case, the Board views the claim 
for service connection for pes planus to be a new claim since 
the veteran's claim is based upon a new diagnosis of a 
bilateral foot disability, pes planus.  One of the issues 
currently on appeal involves a claim for service connection 
for a left foot disability, not a bilateral foot disability.  
The issue of entitlement to service connection for pes planus 
is referred the RO for appropriate action.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); see also Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice, VA is to specifically inform 
the claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA for the service connection claims.  

The veteran contends that during active duty in May 1986, he 
injured his left hip and foot after falling from a tower 
while training on an obstacle course.  He asserts that this 
injury caused his current disabilities.  

Service medical records show that on June 2, 1986, the 
veteran sought medical treatment for left hip pain.  It was 
noted that the pain had started two days earlier.  The 
veteran reported that while training on an obstacle course, 
he jumped nine feet into a sand pit and he landed on his left 
foot.  Examination revealed a slight limp when walking.  
There was tenderness with range of motion of the left hip.  
X-ray examination was normal.  The veteran underwent an 
orthopedic examination and the diagnosis was left hip sprain.  
Service medical records show that in March 1987 and April 
1987, examination of the lower extremities and 
musculoskeletal system was normal.  A May 1988 examination 
report indicates that the veteran had a severe structural 
foot problem including flatfeet bilaterally moderately 
symptomatic and weak dorsiflexion of both feet.   

There is medical evidence of current left hip, knee, ankle, 
and foot disabilities.  A November 2000 X-ray examination 
report reflects findings of mild degenerative changes of the 
left hip, knee and ankle.  An October 1999 Magnetic Resonance 
Imaging (MRI) report reflects findings of a tear in the 
posterior horn of the medial meniscus on the left.  A June 
1998 MRI report reflects findings of likely low-grade 
tendinopathy and likely tenosynovitis.  The veteran has 
submitted statements by Dr. Smith, an orthopedic surgeon, who 
associated the problems of the left lower extremity to the 
injury in service in 1986.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not yet been afforded a VA examination.  An 
examination is necessary to obtain a competent opinion as to 
whether the disabilities of the left hip, knee, ankle and 
foot are related to service, specifically the 1986 injury in 
service.  

Review the record reveals that the veteran has identified 
pertinent treatment records that are not part of the claims 
folder.  At the hearing before the Board in July 2003, the 
veteran indicated that he was currently being treated for the 
left knee disability at the Scripps Clinic, 278 Tower Center 
Parkway, Suite 105, Santee, CA, 92071.  At the hearing before 
the RO in March 2002, the veteran testified that a private 
physician treated him for his disabilities in the 1980's and 
early 1990's.  In an April 2000 statement, the veteran 
indicated that Dr. Robinson had treated him.  An October 1999 
letter by Dr. Smith notes that the veteran's primary care 
doctor was Dr. Pulski.  A May 1998 letter by Dr. Smith 
indicates that the veteran had been referred to Dr. Smith by 
Dr. Jean Farrar.  In May 1998, when the veteran filed his 
original claim, he identified treatment by Dr. Christopher 
Hull.  The service medical records also indicate that the 
veteran was seeing a private orthopedist in 1988.  

The Board also finds that the RO should ask the veteran to 
identify the physicians who have treated him for the left 
hip, knee, ankle, and foot disabilities in the 1980's and 
1990's.  The RO should also make an attempt to obtain the 
pertinent treatment records that the veteran has identified.  
VCAA provides that the duty to assist includes obtaining 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).

Accordingly, this case is remanded for the following action: 

1.  The RO should provide the veteran 
with a VCAA notice in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who treated him for 
his left hip, knee, ankle and foot 
disabilities since 1986.  The RO should 
request that the veteran provide the 
address of Dr. Robinson.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting such 
treatment.  All records obtained should 
be associated with the claims folder. 

The RO should request the veteran's 
treatment records from Scripps Clinic, 
278 Tower Center Parkway, Suite 105, 
Santee, CA, 92071; Dr. Jean Farrar, 1316 
Sycamore School Road, #140, Fort Worth, 
Texas, 76134; Dr. Pulski, 200 E. Main 
Street, Suite B, Crowley, Texas, 75036; 
and Dr. Christopher Hull, 3625 Camp Bowie 
Boulevard, Fort Worth, Texas, 76107.   

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current left hip, knee, 
ankle, and foot disabilities.  The 
examiner should specify all current 
diagnoses.   

The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current left hip, knee, ankle, and 
foot disabilities are related to service 
including the 1986 injury in service.  
Attention is invited the June 1986 
service medical records which document an 
injury to the left hip.  The examiner 
should provide a rationale for these 
opinions.

4.  The case should then be returned to 
the Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


